DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how the “illumination system” has any relation with “storing images received from the electronic imager”.  The rejection below is based upon the broadest reasonable interpretations.  Claims 11-14, 17 and 18 are rejected based upon the rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 5, 6, 8 -11, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183)
Regarding claim 1, Cheng (figures 1-4) discloses a skin ([0021], dermatoscope) measuring microscope 10 comprising a housing, an illumination system comprising a plurality of lights 202 (figure 2b) formed in a ringlet at a distal end of the housing, an electronic imager 101 aligned along an imaging axis, and a display 102 connected to the electronic imager, enabling viewing of a skin area of interest.  Cheng discloses all the claimed limitations except that the lights are LEDs.  LEDs lights are increasingly popular for its low power usage and high efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to implement LEDs for power saving purpose.
Regarding claim 5, Cheng (figures 1-4) further discloses that the display 102 is disposed at a proximal end of the housing and substantially aligned along the imaging axis.
Regarding claim 6, Cheng (figures 1-4) further discloses that the display 102 is integral to the housing.
Regarding claims 8-9, Cheng (figures 1-4, [0019], [0023]) further discloses an optical system aligned with the electronic imager along the imaging axis, the optical system including a focusing assembly 104, in which the focusing assembly includes a variable focus lens assembly.
Regarding claim 10, Cheng (figures 1-4) further discloses a processor connected to the storage unit 107 and the electronic imager 101, the processor being configured to process and store images received from the electronic imager.
Regarding claim 11, Cheng (figures 1-4) further discloses that the microscope is configured to transfer at least one stored image on the processor to a remote site 40.
Regarding claim 20, Cheng (figures 1-4) further discloses one filter 204 movable into the imaging axis.

s 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183), as applied to claim 1 above, and further in view of Slawson et al. (US 20030063386).
Regarding claims 2-4, Cheng discloses all the claimed limitations except for a compressible patient interface disposed at the distal end of the housing and configured for contacting the skin of a patient, in which the compressible patient interface is releasably secured to the housing, and the compressible patient interface is at least one of disposable and recyclable.  Within the same field of endeavor, Slawson (figures 1B, 2A, 2G) discloses the teaching of a compressible patient interface 20 disposed at the distal end of the housing and configured for contacting the skin of a patient, in which the compressible patient interface is releasably secured to the housing ([0049]).  Although not explicitly disclosed, it is obvious to one skilled in the art that the compressible patient interface is recyclable.  Therefore, it would have been obvious to one of ordinary skill in the art to implement the compressible patient interface for the purpose of achieving proper radial displacement, angular orientation, and axial offset positioning of the microscope relative to the patient’s skin.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183), as applied to claim 1 above, and further in view of Yarush et al. (US 6,554,765).
Regarding claim 7, Cheng (figures 1-4) further discloses that the display is integral to the housing.  Cheng discloses all the claimed limitations except that the display is not in aligned with the imaging axis.  Within the same field of endeavor, Yarush (figure 1) discloses the teaching of a display 36 not aligned with the imaging axis.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a display not in alignment with the imaging axis for the purpose of allowing the display to be tilted to any desired viewing angle.

s 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183), as applied to claim 11 above, and further in view of Serceki (US 2007/0140424).
Regarding claims 12 and 13, Cheng discloses all the claimed limitations except for a docking station sized and configured to receive the microscope, wherein the docking station is adapted to receive image data from the microscope, wherein the image data is transferred to the docking station automatically upon connection of the microscope to the docking station.  Within the same field of endeavor, Serceki (figures 1-5) discloses the teaching of a docking station 104 sized and configured to receive the device 106, wherein the docking station is adapted to receive image data from the device, wherein the image data is transferred to the docking station automatically upon connection of the device to the docking station.  Therefore, it would have been obvious to one of ordinary skill in the art to implement the docking station for the purpose of providing a convenient storage location.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183), as applied to claim 1 above, and further in view of Cane et al. (US 2003/0139672).
Regarding claim 14, Cheng discloses all the claimed limitations except that the processor is programmed to measure and scale one aspect of a skin surface under examination.  Within the same field of endeavor, Cane (figure 3; Abstract) discloses the teaching that the processor is programmed to measure and scale the epithelial tissue under examination.  Therefore, it would have been obvious to one of ordinary skill in the art to implement this feature for the purpose of increasing the functionality of the device.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183), as applied to claim 1 above, and further in view of Martin et al. (US 2006/0053386).
.

Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183), as applied to claim 1 above, and further in view of Pease et al. (US 2006/0167340).
Regarding claims 16 and 19, Cheng discloses all the claimed limitations except for a user interface including at least one user actuable element for operating the microscope, in which the user interface includes at least one feature to control the amount of light emitted by the ringlet of LEDs.  Within the same field of endeavor, Pease (figures 1-3; [0045]) discloses the teaching of a user interface including at least one user actuable element for operating the microscope, in which the user interface 12 includes at least one feature to control the amount of light emitted by the ringlet of LEDs 13.  Therefore, it would have been obvious to one of ordinary skill in the art to implement a user interface for the purpose of controlling the LEDs.

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2013/0083183), as applied to claim 10 above, and further in view of Yoshida (US 2011/0006108).
Regarding claims 17 and 18, Cheng discloses all the claimed limitations except for a positional sensor disposed relative to the housing and coupled to the processor, wherein detection of signals from the positional sensor are used by the processor for controlling powering of the skin measuring 3 disposed relative to the housing 2 and coupled to the processor, wherein detection of signals from the positional sensor are used by the processor for controlling powering of the device.  Therefore, it would have been obvious to one of ordinary skill in the art to implement the positional sensor for the purpose of conveniently powering the device on or off.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/16/21